Per Curiam.

Under the contract no fiduciary relationship between the parties entitling plaintiff to an accounting was created. Specific performance of that part of the agreement which requires the furnishing of evidence to determine the amount due is unnecessary. If the production of a statement of such evidence is required, such production can readily be obtained by applying the incidental remedies provided by the Civil Practice Act.
*975The orders should be reversed, without costs, and the motions granted.
Martin, P. J., Townley, Glennon, Dore and Cohn, JJ., concur.
Orders unanimously reversed, without costs, and the motions granted.